ACCEPTED
                                                                                          05-14-01146-CR
                                                                               FIFTH COURT OF APPEALS
                                                                                          DALLAS, TEXAS
                                                                                     5/27/2015 2:59:45 PM
                                                                                               LISA MATZ
                                                                                                   CLERK

                               NO. 05-14-01146-CR

                                                                   FILED IN
                                                            5th COURT OF APPEALS
JOSEPH WAYNE HUNTER                        §    IN THE COURT OF   APPEALS
                                                                DALLAS,  TEXAS
                                                            5/27/2015 2:59:45 PM
VS.                                        §    FOR THE FIFTH  DISTRICT
                                                                  LISA MATZ
                                                                    Clerk
THE STATE OF TEXAS                         §    OF TEXAS AT DALLAS


                            ON APPEAL FROM THE
                       265TH JUDICAL DISTRICT COURT
                         OF DALLAS COUNTY, TEXAS
                          IN CAUSE NO. F13-56295-R

APPELLANT’S MOTION FOR LEAVE TO FILE APPELLANT’S BRIEF AND
 MOTION TO LIFT ORDER OF ABATEMENT AND REINSTATE APPEAL

TO THE HONORABLE JUDGES OF SAID COURT:

      COMES NOW the Appellant, Joseph Wayne Hunter, and respectfully

requests that the time for the filing of the Appellant’s brief in the above-styled and

-numbered cause be extended, that the brief tendered herewith be accepted by the

Court and filed instanter, and that the Court’s order of abatement issued May 19,

2015 be lifted and the appeal reinstated. In support of this motion the Appellant

would show the Court the following:

                                          I.

      Appellant was convicted of aggravated assault and was sentenced to 25

years’ imprisonment.
                                       II.

      The deadline for the filing of the Appellant’s brief was February 27, 2015.

Appellant respectfully requests an extension of time until May 27, 2015, and

further requests that the brief tendered to the Court herewith be accepted by the

Court and filed instanter.

                                      III.

      One previous extension of time has been granted.

                                      IV.

      The Appellant would show the Court that a reasonable explanation exists

for the requested extension:

      Since the first extension was requested on January 29, 2015, the

undersigned attorney has filed briefs in 11 cases, and a PDR in 2 cases, to-wit:

Elizondo, No. 05-14-00535-CR, brief filed February 12, 2015; Nino, No. 05-14-

00787-CR, brief filed February 19, 2015; Jones, Nos. 05-14-01485-CR & 05-14-

01486-CR, brief filed February 26, 2015; Jones, No. 05-14-01487-CR, brief filed

February 26, 2015; Leatch, No. 05-14-01496-CR, brief filed March 6, 2015; Silva,

No. 05-14-00428-CR, brief filed March 13, 2015; Jackson, Nos. PD-00208-15 and

PD-00209-15, PDR filed March 23, 2015; Mikroberts, No. 05-14-00994-CR, brief

filed April 6, 2015; Rico, No. 05-14-00251-CR, brief filed April 22, 2015;
Jackson, No. 05-14-00297-CR, brief filed April 30, 2015; and Reyes, No. 06-14-

00228-CR, brief filed May 12, 2015.

      The undersigned attorney further states that Appellant’s appeal was never

abandoned and that the brief was prepared as quickly as was possible, given the

undersigned attorney’s extensive caseload and briefing deadlines.

      WHEREFORE, PREMISES CONSIDERED, the Appellant respectfully

requests that the time for the filing of the Appellant’s brief be extended until May

27, 2015, that the brief tendered to the Court be accepted by the court and filed

instanter, and that the Court’s order of abatement issued May 19, 2015, be lifted

and the appeal reinstated.

                                      Respectfully submitted,

                                      /s/ Kathleen A. Walsh
                                      Kathleen A. Walsh
Lynn Richardson                       Assistant Public Defender
Chief Public Defender                 State Bar No. 20802200
Dallas County                         Frank Crowley Courts Building
                                      133 N. Riverfront Blvd., LB-2
                                      Dallas, TX. 75207-4399
                                      (214) 653-3550 (telephone)
                                      (214) 653-3539 (fax)
                          CERTIFICATE OF SERVICE

        I hereby certify that a true copy of the foregoing motion was served on the

Appellate Division of the Dallas County Criminal District Attorney’s Office, by

electronic delivery to DCDAAppeals@dallascounty.org on the 27th day of May,

2015,

                                       /s/ Kathleen A. Walsh
                                       Kathleen A. Walsh